Citation Nr: 1624322	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the Veteran's income exceeds the maximum threshold for the payment of Department of Veterans Affairs (VA) nonservice-connected pension benefits.  

(The issues pertaining to compensation are all addressed in a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1972 to March 1983 and from September 1990 to May 1991.  He also had additional service in the Army National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia, that determined that the Veteran's income exceeded the maximum threshold for the payment of VA nonservice-connected pension benefits.  

In November 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In a May 2009 decision, the RO found that the Veteran's income, effective December 30, 2008, exceeded the maximum threshold for VA nonservice-connected pension benefits.  The RO noted that the income limit for a Veteran with one dependent was $15,493.00.  The RO counted an annual income of $16,308.00 for the Veteran from the Social Security Administration (SSA) and listed medical expenses of $2,600.00 for doctors' fees and hospital charges on November 1, 2008, and $850.00 for a co-pay to a VA Medical Center on December 1, 2008.  The RO indicated that the Veteran's medical expenses did not count because they were paid prior to the date of his claim on December 30, 2008.  

The Veteran contends that he is entitled to VA nonservice-connected benefits.  He specifically maintains that his income does not exceed the maximum threshold for the payment of VA nonservice-connected pension benefits.  The Veteran states that his medical expenses were not fully paid prior to the date of his claim on December 30, 2008.  He further indicates that his unreimbursed medical expenses reduce his income below the maximum threshold.  The Veteran also essentially contends that his spouse was not considered in the RO's determination that his income exceeded the maximum threshold limit.  

The Board finds that additional development is warranted.  In particular, the source of the Veteran's income and expense numbers cited by the RO in its May 2009 decision are apparently solely from his original claim on December 30, 2008 (VA Form 21-526, Veteran's Application for Compensation and/or Pension).  The record does not include Financial Status Reports or Improved Pension Eligibility Verification Reports, or any other documentation such as Medical Expense Reports, from the Veteran listing his income and expenses either at the time of the May 2009 RO decision or since that time.  Additionally, the Board notes that there is no indication that the RO determined whether the Veteran's income exceeded maximum threshold for VA nonservice-connected pension benefits for any periods other than 2008.  

Therefore, the Board concludes that a remand is necessary to obtain documentation of the sources of the Veteran's income and expense numbers cited in the May 2009 RO decision, if any, as well as to obtain Financial Status Reports or Improved Pension Eligibility Verification Reports, as well as and Medical Expense Reports for the period from December 2008 through January 2015.  (A total disability rating based on individual unemployability (TDIU) was assigned, effective January 22, 2015).  

Accordingly, this issue is REMANDED for the following actions:  

1.  Ensure that the record contains documentation of the sources of the income and expense numbers cited in the RO's May 2009 decision to deny nonservice-connected pension benefits, if any.  Specifically, any Financial Status Report or Improved Pension Eligibility Verification Report, or any other documentation, to include a Medical Expense Report, from the Veteran listing his income and expenses must be associated with the claims file.  

2.  Request that the Veteran submit Financial Status Reports and/or Improved Pension Eligibility Verification Reports, as well as any other documentation, to include Medical Expense Reports, detailing his current household income and expenses, including any income received by his spouse for the period from December 2008 through January 2015.  The Veteran must also be asked to specifically identify all income sources, to include SSA benefits, and all medical expenses.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case, which should include a summary of the income and expense amounts used, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

